STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   October 18, 2016
              Plaintiff-Appellee,

v                                                                  No. 324703
                                                                   Washtenaw Circuit Court
NORALEE MARIE HOPE,                                                LC No. 14-000280-FH

              Defendant-Appellant.


Before: RIORDAN, P.J., and METER and OWENS, JJ.

PER CURIAM.

        Defendant, Noralee Marie Hope, appeals as of right her conviction of domestic assault,
third offense, MCL 750.81(4).1 She was sentenced to 18 months’ probation. We reverse and
remand for a new trial.

                                I. FACTUAL BACKGROUND

        This case arises from a confrontation between defendant and Dwayne O’Banner, who
were in a dating relationship, on May 2, 2014. At trial, O’Banner described the incident as
follows: At approximately 8:00 a.m., the couple got into a disagreement, and O’Banner
expressed his intention to leave defendant’s apartment permanently. When O’Banner began to
pack his things, defendant entered the room and stated that he was not leaving. O’Banner
continued to collect his belongings, prompting defendant to grab and jump on him, which
resulted in O’Banner falling on the bed with defendant on top of him. She then ripped off his
shirt and struck him numerous times on the head. O’Banner told defendant to stop hitting him or
else he would call 911, and she replied that he was not going to call 911. O’Banner then
attempted to retrieve his cell phone from his pants pocket and defendant ripped his pocket as she
attempted to take it away.




1
  MCL 750.81 was amended by 2016 PA 87, effective July 25, 2016. In addition to other
substantive changes to the text of the statute, domestic assault, third offense, is now codified
under MCL 750.81(5).


                                               -1-
       Eventually, O’Banner was able to run from the apartment, enter his car, and call the
police. Defendant followed him outside and tried to enter the driver’s side of O’Banner’s car.
When the police arrived, O’Banner was still inside the vehicle, and defendant had returned to her
apartment.

         Before trial, the trial court granted defense counsel’s oral motion to exclude any mention
of defendant’s prior domestic assault convictions and warrants. Subsequently, the juror at issue
in this case stated during voir dire that she knew defendant’s daughter through the juror’s work at
a juvenile detention facility, but she did not believe that her recognition of defendant’s daughter
would affect her ability to be a fair juror. When the juror was asked whether she had any
experience with defendant, the juror responded that she had interacted with defendant during
parental visitation, but she could not remember any specific interactions with her. However, the
juror could remember particular interactions with defendant’s daughter. The juror stated that
recognizing defendant’s daughter was “just distracting[,] that’s all,” and she reiterated that she
could be fair to defendant despite her familiarity with the daughter. The juror was not removed
from the jury panel for cause or by preemptory challenge.

        During trial, O’Banner and a responding officer testified on behalf of the prosecution.
Defendant did not testify. After the jury rendered its guilty verdict, the juror at issue disclosed
that she had knowledge of defendant’s previous domestic violence convictions, and she believed
that defendant’s “troubled or abusive relationship” with her daughter had caused the daughter to
exhibit behavioral issues. Defendant moved for a new trial in light of this information, which the
trial court denied.

       This appeal followed.

                               II. FAIR AND IMPARTIAL JURY

       Defendant argues that she was denied her right to a fair and impartial jury. We agree.

                                 A. STANDARD OF REVIEW

       We review for an abuse of discretion a trial court’s decision on a defendant’s motion for a
new trial. People v Stokes, 312 Mich. App. 181, 186; 877 NW2d 752 (2015), lv held in abeyance
878 NW2d 886 (2016). “An abuse of discretion occurs only when the trial court chooses an
outcome falling outside the principled range of outcomes.” Id. (quotation marks and citation
omitted). “A trial court’s factual findings are reviewed for clear error,” which “exists if the
reviewing court is left with a definite and firm conviction that a mistake has been made.” People
v Miller, 482 Mich. 540, 544; 759 NW2d 850 (2008). Ultimately, however, we review de novo a
defendant’s claim that she was denied the right to a fair and impartial jury. Stokes, 312 Mich
App at 186.

                                         B. ANALYSIS

       Criminal defendants have a constitutional right to a fair and impartial jury.     People v
Budzyn, 456 Mich. 77, 88; 566 NW2d 229 (1997). “During their deliberations, jurors        may only
consider the evidence that is presented to them in open court.” Id. “Where the jury      considers
extraneous facts not introduced in evidence, this deprives a defendant of his            rights of

                                                -2-
confrontation, cross-examination, and assistance of counsel embodied in the Sixth Amendment.”
Stokes, 312 Mich. App. at 187 (quotation marks omitted), quoting Budzyn, 456 Mich. at 88.

        Jurors are presumed to be impartial, and the defendant bears the burden of demonstrating
that a juror was partial “or at least that the juror’s impartiality is in reasonable doubt.” People v
Miller, 482 Mich. 540, 550; 759 NW2d 850 (2008). To warrant reversal on the basis of an
extraneous influence, a defendant must show that (1) “the jury was exposed to extraneous
influences” and that (2) “these extraneous influences created a real and substantial possibility
that they could have affected the jury’s verdict.” Budzyn, 456 Mich. at 88-89; see also Stokes,
312 Mich. App. at 187. “[In] proving this second point, the defendant will demonstrate that the
extraneous influence is substantially related to a material aspect of the case and that there is a
direct connection between the extrinsic material and the adverse verdict.” Budzyn, 456 Mich. at
89. If a defendant meets these two requirements, the burden shifts to the prosecution “to
demonstrate that the error was harmless beyond a reasonable doubt.” Id. The error is harmless if
“the extraneous influence was duplicative of evidence produced at trial or the evidence of guilt
was overwhelming.” Id. at 89-90.

        “[T]he distinction between an external influence and inherent misconduct is not based on
the location of the wrong,” such as whether the influence arose from inside or outside the jury
room. Budzyn, 456 Mich. at 91. “Rather, the nature of the allegation determines whether the
allegation is intrinsic to the jury’s deliberative process or whether it is an outside or extraneous
influence.” Id. Likewise, the United States Supreme Court has recognized that, in general,
“information is deemed ‘extraneous’ if it derives from a source ‘external’ to the jury,” and
provided the following examples: “ ‘External’ matters include publicity and information related
specifically to the case the jurors are meant to decide, while ‘internal’ matters include the general
body of experiences that jurors are understood to bring with them to the jury room.” Warger v
Shauers, ___ US ___; 135 S. Ct. 521, 529; 190 L. Ed. 2d 422 (2014).

        In support of her claim on appeal, defendant proffers an affidavit prepared by the juror at
issue, which was not included in the lower court record. See MCR 7.210(A)(1). We usually will
not consider expansions of the record on appeal. See People v Seals, 285 Mich. App. 1, 20-21;
776 NW2d 314 (2009); People v Powell, 235 Mich. App. 557, 561 n 4; 599 NW2d 499 (1999).
However, this Court may, “in its discretion, and on the terms it deems just[,] . . . permit
amendments, corrections, or additions to the transcript or record.” MCR 7.216(A)(4). The
appropriate means for a party to amend the record on appeal is by motion. See People v Lee, ___
Mich App ___, ___ n 3; ___ NW2d ___ (2016) (Docket No. 322154); slip op at 2 n 3.
Nevertheless, because the affidavit is significant, and a remand to supplement the record would
be a waste of judicial resources, we will exercise our discretion and consider the enlarged record.
See id.

        Additionally, it is important to note that, in general, a juror’s postverdict affidavit cannot
be used to impeach the verdict, but “oral testimony or affidavits may . . . be received on
extraneous or outside errors[.]” Budzyn, 456 Mich. at 91. See also People v Pizzino, 313 Mich.
97, 105; 20 NW2d 824 (1945); Budzyn, 456 Mich. at 119 (MALLET, C.J., concurring in part and
dissenting in part); People v Riemersma, 104 Mich. App. 773, 785; 306 NW2d 340 (1981).
Because defendant’s claim is that the jury’s verdict was affected by an extraneous influence, and


                                                 -3-
the juror’s affidavit offers evidence of that extraneous influence, we will consider the affidavit.
Id.

        It is clear that at least one member of the jury was exposed to an extraneous influence,
thus meeting the first prong of the Budzyn test. See Budzyn, 456 Mich. at 88-89; Stokes, 312
Mich. App. at 187. In her affidavit, the juror stated that she was very familiar with defendant’s
daughter and her family background, and that the juror had seen defendant when she visited the
daughter. The juror further believed, based on her knowledge of defendant’s daughter and her
family, that defendant and her daughter had a “troubled or abusive relationship” and there were
“anger and abuse problems” within defendant’s home, both of which affected the daughter’s
behavior. Moreover, the juror had prior knowledge that defendant “had been involved with
domestic violence issues in the past.” From these statements, it is apparent that, at a minimum,
the juror was exposed to facts that were not admitted into evidence, that were not intrinsic to the
jury’s deliberative process, see Budzyn, 456 Mich. at 88, 91; Stokes, 312 Mich. App. at 187, and
that were not part of the “general body of experiences” that we would expect jurors to bring to
the jury room, see Warger, 135 S. Ct. at 529. To the contrary, the juror’s knowledge specifically
involved the defendant in this case as well as prior acts of similar conduct involving defendant’s
family. In addition, the juror stated:

       I did make an argument in favor of guilt in the jury room towards the end of
       deliberation when a few other jurors expressed hesitation about voting “guilty.” I
       don’t remember whether I mentioned to other jurors what I knew about
       [defendant] from my previous encounters with her. But it is true that the other
       jurors all knew that I knew [defendant’s daughter] and [defendant], since it was
       said in open court during voir dire, before the judge asked me to approach the
       bench.

Thus, we conclude that the jury was exposed to extraneous influences. See id. at 88.

        Next, under the second Budzyn prong, defendant has demonstrated that the extraneous
influences “created a real and substantial possibility that they could have affected the jury’s
verdict.” Budzyn, 456 Mich. at 88-89. In her affidavit, the juror expressed her belief that she
made a fair decision to convict defendant based on the evidence admitted at trial. However, she
expressly stated that “[her] knowledge of [defendant’s] past was on [her] mind throughout
deliberations.” The juror’s knowledge was substantially related to a material aspect of the case
because she was aware of defendant’s prior instances of domestic assault and she believed, based
on her prior knowledge, that defendant had abused her daughter. See id. at 89. Further, it is
clear that there was “a direct connection between the extrinsic material and the adverse verdict,”
id., as this case hinged on the credibility of O’Banner, and the defense theory offered by
defendant was that O’Banner was not credible because he was “the abuser,” not “the abused.”
Defendant’s previous instances of domestic violence and abusive relationship with her daughter
directly contradict that defense theory, and references to defendant’s prior convictions and
warrants were excluded by the trial court. Accordingly, defendant has established the two
elements required to warrant reversal on the basis of an extraneous influence. See Budzyn, 456
Mich. at 88-89; see also Stokes, 312 Mich. App. at 187.



                                                -4-
        Additionally, the prosecution has not demonstrated that the error was harmless beyond a
reasonable doubt. See Budzyn, 456 Mich. at 89-90. As the prosecution emphasizes, the juror
stated during voir dire that she could be fair to defendant, regardless of her familiarity with
defendant’s daughter. Likewise, in her affidavit, she averred that she “made a fair decision to
vote to convict [defendant] based on the evidence.” However, the extraneous influence was not
duplicative of evidence presented at trial. See id. Defense counsel moved prior to trial to
exclude all references to defendant’s prior convictions for domestic assault, and the prosecution
did not present any evidence of those convictions. Further, the evidence of defendant’s guilt was
not overwhelming. See id. Again, defendant’s conviction was contingent on the victim’s
credibility.

        On this record, “[w]e cannot say that the extraneous factors may not have affected the . . .
jury’s verdict.” Id. at 108. Therefore, we reverse defendant’s conviction and remand for a new
trial. See id.

                       III. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant also raises two ineffective assistance of counsel claims on appeal. In light of
our determination that a new trial is warranted, we need not address these claims. Nonetheless,
we have reviewed defendant’s contentions and concluded that she has failed to demonstrate that
defense counsel provided ineffective assistance. See People v Vaughn, 491 Mich. 642, 669-671;
821 NW2d 288 (2012).

                                       IV. CONCLUSION

       Defendant is entitled to a new trial because the jury was exposed to extraneous
influences.

       Reversed and remanded. We do not retain jurisdiction.



                                                             /s/ Michael J. Riordan
                                                             /s/ Patrick M. Meter
                                                             /s/ Donald S. Owens




                                                -5-